
	
		II
		111th CONGRESS
		1st Session
		S. 1663
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make available funds from the Emergency
		  Economic Stabilization Act of 2008 for funding a voluntary employees’
		  beneficiary association with respect to former employees of Delphi
		  Corporation.
	
	
		1.Delphi Corporation VEBA
			(a)Funding of VEBA
				(1)In generalTo the extent of the funding made available
			 under subsection (b), the Secretary of the Treasury shall enter into an
			 agreement with a volunteer employees’ beneficiary association (within the
			 meaning of section 501(a)(9) of the Internal Revenue Code of 1986) that is
			 established—
					(A)after the date of the enactment of this
			 Act, and
					(B)for the benefit of eligible separated
			 employees (and their dependents),
					to transfer amounts to such
			 association for purposes of establishing, or obtaining coverage under, a health
			 care plan for the benefit of such employees (and dependents).(2)Eligible separated employeeFor purposes of this section, the term
			 eligible separated employee means any individual—
					(A)who is separated from employment with
			 Delphi Corporation before the date of the enactment of this Act, and
					(B)with respect to whom the obligation of
			 Delphi Corporation or General Motors Corporation to provide health care
			 coverage has been discharged in a proceeding under title 11, United States
			 Code.
					(b)FundingOf the amounts made available under title I
			 of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343; 12
			 U.S.C. 5201 et seq.), the Secretary of the Treasury shall make available such
			 amounts as are necessary to provide (to the extent practicable) health care
			 coverage that is substantially the same as the coverage the obligation for
			 which was so discharged, but not to exceed $3,000,000,000. Such amount shall be
			 treated as having been made available for activities authorized by such
			 Act.
			
